Title: To Thomas Jefferson from François D’Ivernois, 16 September 1794
From: Ivernois, François d’
To: Jefferson, Thomas



Monsieur
Londres ce 16 7bre 1794.

J’ai l’honneur de vous adresser le Duplicata de ma Dépeche No. 1r. expédiée by the Indian Chief bound for Baltimore. Je n’ai rien à ajouter à son contenu, si ce n’est de vous conjurer d’y donner toute l’attention qu’il me semble mériter pour votre Province et pour mes malheureux compatriotes.
Les dernieres lettres de Geneve sont de plus en plus affligeantes, mais elles me donnent aussi de plus en plus l’assurance qu’il ne tient qu’à la Virginie de réaliser le projet que je vous ai développé. Le sang coule de nouveau dans la malheureuse Geneve, et quoique ce soyent à la vérité les Révolutionaires eux-memes qui y sont maintenant aux prises les uns avec les autres; le terrible Tribunal y a repris ses fonctions de proscription et de dépouillement. Une foule de citoyens en ont reçu de nouveaux mandats d’arret, et tous les Genevois sensés et honnetes ne songent plus qu’à quitter à jamais et à tout prix ce séjour de crimes.
Deja quelques uns d’entr’eux ayant réussi a prix d’argent, à faire commuer leurs emprisonnemens Domestiques en un exil plus ou moins long, tournent directement leurs pas vers l’amérique. Et j’apprens qu’ils vont etre suivis à Hambourg par une seconde bande dans la quelle on désigne les deux meilleurs Régens de notre College. Il est vrai qu’ils paraissent tendre exclusivement leurs vues vers l’agriculture et vers le Nord de la Pensilvanie; mais dès que vous m’aurez mis à meme de leur communiquer mon projet, c’est à dire de leur en annoncer l’adoption de la part de la Virginie, ce sera un signal heureux qui réunira en un meme instant tous les vœux, toutes les espérances, tous les cœurs et tous les interets.
Mais je ne saurais trop vous le répéter Monsieur, tout le succés de ce signal dépend de l’accélération avec la quelle vous serez à meme de me le faire passer, et de l’influence que vous aurez sur votre province pour lui faire sentir qu’une entreprise pareille dépend entierement de la confiance  avec la quelle elle peut-etre adoptée, et de l’extreme rapidité de son exécution. Certes, quelque douteuse que la transplantation de notre Université puisse paraître à quelques Américains, non seulement plus je la médite, et plus je la crois possible, mais plus j’entrevois pour elle de ressources incalculables d’associations et de prospérités dans le résultat inévitable des convulsions croissantes de ce Continent, qui presque partout y ont dejà remplacé par des institutions purement guerrieres les institutions pour les sciences.
En effet Monsieur, voila tous les savans les plus distingués de la France en fuite, persécutés incarcérés ou cachés. Voila l’Université de Mayence dispersée depuis pres de deux ans, et toutes celles de Hollande ébranlées peut-etre jusques dans leurs fondemens. Ne Serait-il pas également utile pour l’amérique et digne d’elle, de leur présenter un port assuré en commençant par naturaliser chez elle l’académie de Geneve, cette Académie, contre la quelle dans tous mes voyages, je n’ai jamais entendu élever d’autre reproche si ce n’est que la jeunesse étrangere y contractait trop le gout de la liberté? Et sous ce rapport meme, ne vous paraitra-t-elle pas plus digne qu’une autre Monsieur, de former l’avant garde de cette honorable retraite des hommes de lettres de l’ancien monde vers le nouveau?
Plus je caresse cette grande idée, plus j’étudie les difficultés de son exécution, et plus je crois qu’elles se concentreront exclusivement sur les délais et sur les lenteurs que vos formes Républicaines apporteront peut-etre dans l’examen et dans l’adoption de mes propositions.
C’est pour ne rien négliger de mon coté de tout ce qui pourra hâter son accélération de la part des Genevois, que je prens la liberté de vous présenter ici d’avance une Série de questions, Sur les quelles il me sera précieux de pouvoir éclairer les émigrants de toutes les classes au moment meme où vous m’aurez mis à portée de leur annoncer mon projet et son adoption. En rédigeant ces questions, je suis parti de la Supposition que votre Province voterait le revenu annuel que je demande pour notre Université en nous autorisant à la fixer sur les terres que nous acheterions en Virginie. Et ce Serait en effet le moyen qui me paraitrait le plus sur de hâter l’entreprise, c’est à dire en d’autres termes de la faire réussir.
Aussi vais-je compter avec bien de l’impatience Monsieur, les semaines qui s’écouleront avant votre réponse. Puisse-t-elle etre complettement favorable, et m’apporter en meme tems tous les éclaircissemens nécessaires pour déterminer à la fois les émigrants de toutes les vocations! Car il est essentiel qu’ils puissent, tout en vous envoyant des agens, faire avec confiance leurs préparatifs pour partir avant d’avoir reçu des nouvelles de ces derniers, puisque l’obligation de les attendre  pourrait différer leur départ jusqu’à l’automne ou meme jusqu’à l’hyver de l’année prochaine. J’ai l’honneur d’etre avec respect Monsieur, Votre tres humble & tres obéissant serviteur

F d’Ivernois


P.S. Les lettres de Geneve du 25 passé annoncent que les Révolutionaires ont cassé ou vont casser non seulement la Compagnie des Pasteurs, mais meme l’académie. Si cette derniere n’a pas encore éprouvé ce dernier coup, elle l’attend. Mais en supposant meme qu’elle y échappat; comment nos Professeurs pourraient-ils songer à continuer leurs fonctions dans une pareille Résidence? Heureusement le nombre des Genevois réfugiés en suisse est deja tres considérable, et s’y accroit chaque jour.
Il est une question sur la quelle je desirerais Monsieur, m’adresser exclusivement à vous. Je ne vous dissimulerai point que je redoute que les principes et les mœurs de la jeunesse envoyée à Notre Université ne pussent s’altérer au milieu d’esclaves des deux sexes: Et je désirerais savoir, si soit la Province, soit les établissements voisins du notre verraient avec quelque déplaisir que les Genevois se liassent entr’eux 1°. à ne point admettre d’esclaves dans leur Colonie, 2°. à soumettre leurs propres contestations pécuniaires à des arbitres choisis par les parties. Cette disposition presque universelle chez nous y avait absolument anéanti l’esprit processif, et peut-etre nous serait-elle plus précieuse encore dans un payz dont nous ne connaitrions pas dabord les loix particuliéres.

